Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner's amendment to the record appears below. Examiner notes the change in the title is not to limit or define the scope of the claimed invention, but to facilitate future search of prior art. If a satisfactory title is not supplied by the applicant, the examiner may, at the time of allowance, change the title by an examiner’s amendment. MPEP606.01. While a change in the title may be commented on by the patent owner, the final decision as to the change is that of the examiner, and the examiner’s decision is not subject to review. MPEP2660.02.

The application has been amended as follows:
In the title: 
 CAMERA OPTICAL LENS COMPRISING SEVEN LENSES OF ++--++- REFRACTIVE POWERS

Allowable Subject Matter
Claim(s) 1-20 is/are allowed. The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art found is Ishibashi (US 20180067333).

    PNG
    media_image1.png
    422
    512
    media_image1.png
    Greyscale

Ishibashi teaches a camera optical lens (Fig. 7A, [130-]), comprising, from an object side to an image side in sequence: a first lens, a second lens, a third lens, a fourth lens, a fifth lens, a sixth lens and a seventh lens (lenses behind 41), 
wherein the camera optical lens satisfies following conditions:
f1/f ≤ 2.50 (48.50/36.04);
1.70≤ n1≤ 2.20 (1.77);
1.00≤ f3/f4 ≤ 2.00 (24.86/21.20);
−10.00≤ (R13+R14)/(R13−R14) ≤ 10.00 (-13/94); and
1.70≤ n4 ≤2.20 (1.728),
where
f denotes a focal length of the camera optical lens;
f1 denotes a focal length of the first lens;
f3 denotes a focal length of the third lens;
f4 denotes a focal length of the fourth lens;

n4 denotes a refractive index of the fourth lens;
R13 denotes a curvature radius of an object side surface of the seventh lens; and
R14 denotes a curvature radius of an image side surface of the seventh lens.

However the prior art of record neither anticipates nor renders obvious all the limitations of claim 1 for a camera optical lens including “1.51 ≤ f1/f”, along with the other claimed limitations of claim 1.
The other claim(s) is/are allowed for its/their claim dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234